Exhibit 10.102

ASSIGNMENT OF MEMBERSHIP

INTEREST IN DRESDEN, LLC,

A MARYLAND LIMITED LIABILITY COMPANY

THIS ASSIGNMENT OF MEMBERSHIP INTEREST (hereinafter “Assignment”) is made as of
the effective date of September 15, 2016, by and between YEAR 2003 TRUST FOR
DESCENDANTS (the “Year 2003 Trust”), PLEASANTS ASSOCIATES LIMITED PARTNERSHIP,
or order (“PALP”), and CJC, LLC (“CJC”) (the Year 2003 Trust, PALP, and CJC are
collectively hereinafter referred to as the “Assignor”) and COMSTOCK BESHERS,
L.C. (hereinafter the “Assignee”).

WHEREAS, Dresden, LLC (hereinafter the “Company”) is a limited liability company
validly existing and in good standing under the laws of the State of Maryland;
and

WHEREAS, Assignor is the owner and holder of 20% of the interests in the
Company, and Assignee holds 80% of the interests in the Company; and

WHEREAS, Company is a “Real property entity” within the meaning of §12-117 of
the Tax-Property Article of the Annotated Code of Maryland because the real
property owned by the Company constitutes 80% or more of the value of the assets
of the Company, and has an aggregate value of at least $1,000,000.00 however the
transfer contemplated herein is not a transfer of a Controlling Interest in the
Company and therefore §12-117 does not apply; and

WHEREAS, in consideration of $1.00, the receipt and sufficiency of which is
hereby acknowledged, Assignor desires to assign and transfer twenty percent
(20%) interest in the Company unto Assignee (the “Membership Interest”); and

WHEREAS, Assignee desires to accept said Membership Interests from Assignor.

NOW, THEREFORE, for valuable consideration and the mutual promises contained
herein, the parties agree as follows:

1. Assignor does hereby assign and convey all of its right, title and interest
in and to a twenty percent (20.00%) Membership Interest in the Company unto
Assignee.

2. Immediately following the transfer evidenced hereby, the Members of the
Company hold the following percentages of ownership in the Company:

Member

   Percentage  

Comstock Beshers, L.C.

     100.0%   

3. The Assignee does hereby accept this assignment from Assignor subject to all
of the terms and provisions of Operating Agreement of the Company dated
December 24, 2014 (the “Operating Agreement”), and by Assignee’s signature
below, agrees to be legally bound by the Operating Agreement of the Company.

4. By Assignor’s signature below, Assignor confirms and agrees that Assignee is
an approved “Potential Transferee” of Assignor, and the Company will not
exercise its right to purchase the Membership Interest as provided in
Section 7.02 of the Operating Agreement. Assignor further acknowledges and
agrees that this Assignment constitutes the “Sale Notice” as provided by
Section 7.04 of the Operating Agreement, and that Assignor waives any and all
rights to exercise the option provided therein.

5. Assignor hereby indemnifies and holds Assignee, its officers, directors,
members, agents, managers, and employees, harmless from any and all actions,
claims, or causes of action, known or unknown, pertaining to the Company for any
reason at any point on or before September 15, 2016.

WITNESS the hands and seals of the parties as of the day and year first above
written.

 

WITNESS:     ASSIGNOR:     YEAR 2003 TRUST FOR DESCENDANTS       By:      
(Seal)       Claudia F. Pleasants         Trustee         By:       (Seal)      
James L. Dameron, III         Trustee         By:       (Seal)       Dawn A.
Newquist         Trustee       PLEASANTS ASSOCIATES LIMITED PARTNERSHIP     By:
  Pleasants Enterprises, Inc.         General Partner           By:       (Seal)
        William D. Pleasants, Jr.           President  



--------------------------------------------------------------------------------

    CJC, LLC       By:       (Seal)       Gerald T. Connelly, III        
Manager       ASSIGNEE:     COMSTOCK BESHERS, L.C.     By:   COMSTOCK HOLDING
COMPANIES, INC., MANAGER         By:       (Seal)                        